In a negligence action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Shaw, J.), dated March 5, 1991, which granted the defendants’ motion for summary judgment dismissing the complaint.
*592Ordered that the order is affirmed, with costs.
The evidence submitted in support of the defendants’ motion was sufficient to warrant the granting of summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067-1068). Moreover, the papers submitted in opposition to the motion failed to raise the existence of any bona fide issues of fact (see, Zuckerman v City of New York, supra.). Bracken, J. P., Miller, Lawrence, Copertino and Santucci, JJ., concur.